DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with amendments, see claims and remarks, filed 08/10/2022, with respect to the rejections of claims 1, 3-8, 10-11 and 13-16 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20150327653 granted to Decaux et al. for claims 1, 4, 7, 10, 14-16. Claims 6, 17-19, 8, 11, and 13 are now rejected under US Pat Pub No. 20150327653 granted to Decaux et al. in view of US Pat No. 9101524B2 issued to Aghion.
It is noted that the independent claim 1 has been amended to require the light-emitting arrangement to be activated only when the device is applying pressure to the skin, the hair or the nails. This limitation was not previously required, therefore, additional searching and consideration were required. 
Applicant’s arguments in combination with amendments, see claims and remarks, filed 08/10/2022, with regards to claim objections of claims 5-8, 10-11 and 13-16 have been fully considered and are persuasive. Previous objection of these claims have been withdrawn.
Applicant’s arguments in combination with amendments, see claims and remarks, filed 08/10/2022, with regards to claim rejections of claims 1, , 4-8, 10-11 and 13-16 have been fully considered and are persuasive. Previous rejection of these claims have been withdrawn.
Applicant’s arguments, see remarks, filed 08/10/2022 with respect to double patenting rejection are fully considered. The Examiner acknowledges that the scope of the two inventions are subject to change throughout the course of the course of prosecution. However, until the Examiner will continue to maintain the double patenting rejection (as previously presented) until the claims are no longer obvious variations of each other or until a terminal disclaim is filed.
Claim Objections
Claims 4 and 19 are objected to because of the following informalities:  Claims 4and 19 both recite “of Claim…” which must be changed to “of claim”. Each claim begins with a capital letter and ends with a period. See MPEP 608.01(m).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20150327653 granted to Decaux et al. (hereinafter “Decaux”)
Regarding claim 1, Decaux discloses a device (para 0128, device 1, figs 1, 13C) for applying a substance onto a subject (fig 1, para 0101 dispensing “product 3”, para 0102) comprising an applicator (fig 1 and 12-12A, paras 0196-0197 “applicator unit 104”) and a light-emitting arrangement (para 0200 “light source 9, here shown as a plurality of LED's 9A”), wherein the applicator is configured to contain and dispense a substance (para 0043 “during use the product may be dispensed from the reservoir”, para 0121 “a reservoir 102 for product 3”) onto at least one of a skin, a hair, or nails of the subject (para 0104 “The surface 5 can be skin surface…”), wherein the light-emitting arrangement is configured to emit light onto at least one of the skin, the hair, or the nails of the subject while the substance is being dispensed (para 0043, 0064 and 0099 “distribute the product on this surface, via the product application means, and, preferably simultaneously, to emit towards this surface the radiation coming form the light source,”), and wherein the light-emitting arrangement is activated only when the device is applying pressure on at least one of the skin, the hair, or the nails of the subject (para 0092 “, starting means for the emission of the light by the light source are provided which can comprise a first body, mounted with the application means and itself translatably mounted along an axis relative to a second body of the device, between a first position where the first and second body are axially distanced one from the other while opening (interrupting) an electric circuit comprising the light source which, in this manner, cannot emit a ray, and a second position where, by pushing the movable element along this axis, the first and second body are axially brought closer to each other while closing the electric circuit so that the light source emits its ray, and biasing means, provided between the first and second body for returning them in a natural manner to the first position”).

Regarding claim 4, Decaux discloses the device of claim 1, wherein at least one of a frequency, a color, or a temperature of the light is selected to interact with the substance to improve an efficacy of the ingredient (para 0057 “a solution with which the substance to be applied is optimally protected, to select the substance depending on the application to be considered, while always benefitting, on the entire device, from the light radiation which is favorable to the efficiency of the product, once it is applied.” – it is noted that the claim only requires one frequency, color or temperature of the light without requiring any details regarding the exact levels. Therefore, under its broadest reasonable interpretation, any light emitted is considered to have been selected to have at least the one color, temperature or frequency.).  

Regarding claim 7, Decaux discloses the device of claim 1, wherein the applicator is at least one of at least partially transparent or at least partially translucent, and wherein the light- emitting arrangement is configured to direct light through the at least partially transparent or at least partially translucent applicator (claim 20 “the capsule is at least partly transparent for said light, such that the light can pass into and through the capsule to a surface”, fig. 6).  

Regrading claim 10, Decaux discloses the device of claim 1, wherein the applicator comprises at least one hole, and wherein the light-emitting arrangement is configured to direct light through the at least one hole (fig. 12A, para 0122 wherein the light guide is considered to be the hole; alternatively, the hole can also be considered to be the opening where the ball 7 would be snapped in place). 

Regrading claim 14, Decaux discloses the device of claim 1, wherein the light-emitting arrangement comprises a plurality of light sources (para 0200 “light source 9, here shown as a plurality of LED's 9A”).  

Regrading claim 15, Decaux discloses the device of claim 7, wherein the light-emitting arrangement comprises a plurality of light sources (para 0200 “light source 9, here shown as a plurality of LED's 9A”).  

Regrading claim 16, Decaux discloses the device of claim 10, wherein the light-emitting arrangement comprises a plurality of light sources (para 0200 “light source 9, here shown as a plurality of LED's 9A”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 17-19, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20150327653 granted to (hereinafter “Decaux”) in view of US Pat No. 9101524B2 issued to Aghion.
Regarding claim 6, Decaux discloses the device of claim 1, wherein at least a portion of the applicator is configured to rotate around when the applicator dispenses the substance (fig. 1,) Decaux discloses the ball to pivot freely, therefore, the ball is capable of being rotated around any single axis at one time but can also pivot about multiple axis consequentially. However, Decaux fails to explicitly disclose limiting the rotation to a single axis. 
Aghion teaches a similar apparatus and method for treating tissue. Aghion teaches that it is known to provide an applicator (roller) that is configured to rotate around a single axis (Figs 1-1A). This would allow for using a position indicator which can be operably connected to at least one roller and can be configured to determine the rotation rate of the roller as the apparatus moves across the skin which the power controller can be configured to increase the RF energy transmitted to the at least one roller based on the rotation rate of the roller (col. 1, lines 60-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Decaux with the teachings of Aghion to provide using at least a roller combined with a position indicator which can be operably connected to at least one roller and can be configured to determine the rotation rate of the roller as the apparatus moves across the skin to provide the predictable result of controlling the RF energy transmitted to the at least one roller based on the rotation rate of the roller. 

Regarding claim 17, Decaux discloses a device  (para 0128, device 1, figs 1, 13C) for applying a substance onto a subject (fig 1, para 0101 dispensing “product 3”, para 0102) comprising an applicator (fig 1 and 12-12A, paras 0196-0197 “applicator unit 104”) and a light-emitting arrangement (para 0200 “light source 9, here shown as a plurality of LED's 9A”), wherein the applicator is configured to contain and dispense a substance (para 0043 “during use the product may be dispensed from the reservoir”, para 0121 “a reservoir 102 for product 3”) onto at least one of a skin, a hair, or nails of the subject (para 0104 “The surface 5 can be skin surface…”), wherein the light- emitting arrangement is configured to emit light onto at least one of the skin, the hair, or the nails of the subject while the substance is being dispensed (para 0043, 0064 and 0099 “distribute the product on this surface, via the product application means, and, preferably simultaneously, to emit towards this surface the radiation coming form the light source,”), wherein at least a portion of the applicator is configured to rotate around when the applicator dispenses the substance (fig. 1,) Decaux teaches the ball to pivot freely. This ball is capable of being rotated around any single axis at one time. However, Decaux fails to explicitly disclose limiting the rotation to a single axis. 
Aghion teaches a similar apparatus and method for treating tissue. Aghion teaches that it is known to provide an applicator (roller) that is configured to rotate around a single axis (Figs 1-1A). This would allow for using a position indicator which can be operably connected to at least one roller and can be configured to determine the rotation rate of the roller as the apparatus moves across the skin which the power controller can be configured to increase the RF energy transmitted to the at least one roller based on the rotation rate of the roller (col. 1, lines 60-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Decaux with the teachings of Aghion to provide using at least a roller combined with a position indicator which can be operably connected to at least one roller and can be configured to determine the rotation rate of the roller as the apparatus moves across the skin to provide the predictable result of controlling the RF energy transmitted to the at least one roller based on the rotation rate of the roller. 

Regrading claim 18, Decaux as modified by Aghion (hereinafter “modified Decaux”) renders the device of claim 17 obvious as recited hereinabove, Decaux discloses wherein the light-emitting arrangement comprises a plurality of light sources (para 0200 “light source 9, here shown as a plurality of LED's 9A”).  

Regarding claim 19, modified Decaux renders the device of Claim 17 obvious as recited hereinabove, Decaux discloses wherein at least one of a frequency, a color, or a temperature of the light is selected to interact with the substance to improve an efficacy of the ingredient  (para 0057 “a solution with which the substance to be applied is optimally protected, to select the substance depending on the application to be considered, while always benefitting, on the entire device, from the light radiation which is favorable to the efficiency of the product, once it is applied.” – it is noted that the claim only requires one frequency, color or temperature of the light without requiring any details regarding the exact levels. Therefore, under its broadest reasonable interpretation, any light emitted is considered to have been selected to have at least the one color, temperature or frequency.).  

Regarding claim 8, modified Decaux renders the device of claim 17 obvious as recited hereinabove, Decaux discloses wherein the applicator is at least one of at least partially transparent or at least partially translucent, and wherein the light-emitting arrangement is configured to direct light through the at least partially transparent or at least partially translucent applicator (claim 20 “the capsule is at least partly transparent for said light, such that the light can pass into and through the capsule to a surface”, fig. 6).  

Regarding claim 11, modified Decaux renders the device of claim 17 obvious as recited hereinabove, Decaux discloses wherein the applicator comprises at least one hole, and wherein the light-emitting arrangement is configured to direct light through the at least one hole (fig. 12A, para 0122 wherein the light guide is considered to be the hole; alternatively, the hole can also be considered to be the opening where the ball 7 would be snapped in place).   

Regarding claim 13, modified Decaux renders the device of claim 17 obvious as recited hereinabove, Decaux discloses wherein the applicator is configured to at least one of cleanse, treat, or massage the at least one of the skin, the hair, or the nails of the subject (para 0104, “treatment of acne”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792